I concur in the judgments. I do not think it necessary to resort to a somewhat difficult construction of section 19 of article XI of the constitution in order to give to a municipality the power to regulate the charges of a corporation or natural person in charge of works devoted to the public use of supplying inhabitants thereof with gas solely for heating, which includes cooking. That section applies only to water and light, and does not specifically include any materials used for heating alone. The power of a municipality in such cases comes from the general grant of authority to make such local, police, and other regulations as are not in conflict with general laws found in section 11 of article XI of the constitution, in connection with the general power to pass ordinances given by section 764 of the Municipal Corporation Act. Every corporation or person who, by reason of privileges received from the state, such as the right to use the highways, or the right to exercise the power of eminent domain, is in the business of supplying the general public with any commodity or service necessary or convenient for the general comfort and welfare is subject to the dominion and supervision of public authority, so far as may be necessary to prevent such business from being carried *Page 641 
on unjustly or oppressively by the imposition of excessive charges for such commodity or services. This dominion is exercised for the general good, and it is one form of what is known as the police power. (1 Tiedeman on State Control, secs. 96, 97; Cooley on Constitutional Limitations, 7th ed., 870, Munn
v. Illinois, 94 U.S. 125; Budd v. New York, 143 U.S. 517; People
v. Budd, 117 N.Y. 1; Brass v. North Dakota, 153 U.S. 391.) There was much dissension among the judges of the United States Supreme Court upon the question how far private business affected with a public use, but not the recipient of any privileges from the state, such as warehouses, could be interfered with in the exercise of this power, but all were agreed as to the nature and character of the power itself. Nor can there be any serious question that the business of supplying gas to the inhabitants of a city is subject to such regulation by the proper public authority in charge of this power. In this case, by virtue of the constitutional grant, the city of Pomona has the exercise of the power for all purposes local to the city, and was the proper public authority to make the regulations here in question.